Exhibit 10.2
 

--------------------------------------------------------------------------------

 
SHAREHOLDER AGREEMENT
 
among
 
ONEOK, INC.,
an Oklahoma corporation,
 
WESTAR ENERGY, INC.,
a Kansas corporation,
 
and
 
WESTAR INDUSTRIES, INC.,
a Delaware corporation
 
Dated as of January 9, 2003
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

    
ARTICLE I
    
DEFINITIONS
  
1
    Section 1.1.
  
Certain Defined Terms
  
1
    Section 1.2.
  
Other Defined Terms
  
5
    
ARTICLE II
    
TERMINATION OF PRIOR SHAREHOLDER AGREEMENT; EFFECTIVENESS
  
6
    Section 2.1.
  
Termination
  
6
    Section 2.2.
  
Effectiveness
  
6
    
ARTICLE III
    
REPRESENTATIONS AND WARRANTIES
  
6
    Section 3.1.
  
Representations and Warranties of the Company
  
6
    Section 3.2.
  
Representations and Warranties of Parent and the Shareholder
  
6
    
ARTICLE IV
    
SHAREHOLDER AND COMPANY CONDUCT
  
7
    Section 4.1.
  
Standstill Provision
  
7
    Section 4.2.
  
Required Reduction of Ownership
  
8
    Section 4.3.
  
Restrictions on Transfer
  
8
    Section 4.4.
  
Buy-Back Options
  
9
    Section 4.5.
  
Charter and By-laws
  
9
    Section 4.6.
  
Rights Agreement
  
9
    Section 4.7.
  
Agreement Not to Convert
  
10
    Section 4.8.
  
Taxes Upon Conversion or Exchange
  
10
    Section 4.9.
  
Prohibition on Senior Securities
  
10
    
ARTICLE V
    
BOARD REPRESENTATION AND VOTING
  
10
    Section 5.1.
  
Directors Designated by the Shareholder
  
10
    Section 5.2.
  
Resignation of Shareholder Nominee
  
11
    Section 5.3.
  
Voting
  
12



i



--------------------------------------------------------------------------------

   
ARTICLE VI
    
TERMINATION
      
13
        Section 6.1.
 
Termination
  
13
   
ARTICLE VII
    
MISCELLANEOUS
      
14
        Section 7.1.
 
Compliance With Law
  
14
        Section 7.2.
 
Regulatory Matters
  
14
        Section 7.3.
 
Injunctive Relief
  
14
        Section 7.4.
 
Successors and Assigns
  
15
        Section 7.5.
 
Amendments; Waiver
  
15
        Section 7.6.
 
Notices
  
15
        Section 7.7.
 
APPLICABLE LAW
  
16
        Section 7.8.
 
Headings
  
16
        Section 7.9.
 
Integration
  
16
        Section 7.10.
 
Severability
  
17
        Section 7.11.
 
Consent to Jurisdiction
  
17
        Section 7.12.
 
Counterparts
  
17



ii



--------------------------------------------------------------------------------

SHAREHOLDER AGREEMENT
 
SHAREHOLDER AGREEMENT, dated as of January 9, 2003 (this “Agreement”), among
ONEOK, INC., an Oklahoma corporation (the “Company”), WESTAR ENERGY, INC., a
Kansas corporation (“Parent”), and WESTAR INDUSTRIES, INC., a Delaware
corporation and wholly owned subsidiary of Parent (the “Shareholder”).
 
W I T N E S S E T H:
 
WHEREAS, the Company, Parent and Shareholder have entered into a Transaction
Agreement, dated as of January 9, 2003 (the “Transaction Agreement“) pursuant to
which, among other things, (i) the Company has agreed to use commercially
reasonable efforts to make a public offering (the “Offering”) of shares of the
common stock, par value $0.01 per share, of the Company (the “Common Stock”) and
such other securities as the Company may offer, (ii) the Company will use a
portion of the proceeds of the Offering to repurchase (the “Series A
Repurchase”) a portion of the shares of the Series A Convertible Preferred Stock
of the Company, par value $0.01 per share (the “Series A Preferred Stock”) held
by the Shareholder and (iii) the Company will modify the terms of the Series A
Preferred Stock by exchanging (the “Exchange”) shares of newly issued $0.925
Series D Non-Cumulative Convertible Preferred Stock of the Company, par value
$0.01 per share (the “Series D Preferred Stock”) for all the shares of Series A
Preferred Stock held by Shareholder not repurchased by the Company in the Series
A Repurchase;
 
WHEREAS, the Company and Parent are parties to a Shareholder Agreement (the
“Prior Shareholder Agreement”), dated as of November 26, 1997, and desire to
terminate the Prior Shareholder Agreement and replace it in its entirety with
this Agreement;
 
WHEREAS, the Company, Parent and the Shareholder desire to establish in this
Agreement certain terms and conditions concerning the acquisition and
disposition of securities of the Company by the Shareholder, and related
provisions concerning Parent’s and the Shareholder’s relationship with and
investment in the Company; and
 
WHEREAS, concurrently with the execution and delivery hereof, the Company and
the Shareholder are entering into an Amended and Restated Registration Rights
Agreement, dated as of the date hereof (the “Registration Rights Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1.    Certain Defined Terms.  In addition to other terms defined
elsewhere in this Agreement, as used in this Agreement, the following terms
shall have the meanings ascribed to them below:



1



--------------------------------------------------------------------------------

“13D Group” shall mean any group of Persons acquiring, holding, voting or
disposing of any Security which would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the Commission as a “person” within the meaning of Section
13(d)(3) of the Exchange Act.
 
“Affiliate” shall mean, with respect to any person, any other person that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such person. For the purposes of
this definition, “control,” when used with respect to any particular person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Beneficial Owner” (and, with correlative meanings, “Beneficially Own” and
“Beneficial Ownership”) of any interest means a Person who, together with his or
its Affiliates, is or may be deemed a beneficial owner of such interest for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act, or who, together with
his or its Affiliates, has the right to become such a beneficial owner of such
interest (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise, conversion or exchange of any warrant, right or other
instrument, or otherwise.
 
“Board” shall mean the Board of Directors of the Company in office at the
applicable time, as elected in accordance with the By-laws of the Company and
with the provisions of this Agreement.
 
“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in Tulsa, Oklahoma and New York City, New York are
authorized or obligated by law or executive order to close.
 
“By-laws” shall mean the by-laws of the Company, as they may be amended from
time to time.
 
“Change in Control” shall mean the occurrence of any one of the following
events:
 

 
(1)
 
any Person (other than the Shareholder Group) becoming the Beneficial Owner,
directly or indirectly, of 35% or more of the Securities entitled to vote
generally in the election of Directors, pursuant to the consummation of a
merger, consolidation, sale of all or substantially all of the Company’s assets,
share exchange or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in such
transaction; provided, however, that the event described in this paragraph (1)
shall not be deemed to be a Change in Control if it occurs as the result of any
of the following acquisitions: (A) by any employee benefit plan sponsored or
maintained by the Company or any



2



--------------------------------------------------------------------------------

 
    Affiliate,
 
or (B) by any underwriter temporarily holding Securities pursuant to an offering
of such Securities;

 

 
(2)
 
the consummation of a merger, consolidation, sale of all or substantially all of
the Company’s assets, share exchange or similar form of corporate transaction
involving the Company or any of its subsidiaries that requires the approval of
the Company’s shareholders, whether for such transaction or the issuance of
securities in such transaction, unless immediately following such transaction
more than 50% of the total voting power of (x) the corporation resulting from
such transaction, or (y) if applicable, the ultimate parent corporation that
directly or indirectly has Beneficial Ownership of 100% of the securities
eligible to elect directors of such resulting corporation, is represented by
Securities entitled to vote generally in the election of Directors that were
outstanding immediately prior to such transaction (or, if applicable, shares
into which such Securities were converted pursuant to such transaction), and
such voting power among the holders of such Securities that were outstanding
immediately prior to such transaction is in substantially the same proportion as
the voting power of such Securities among the holders thereof immediately prior
to such transaction; or

 

 
(3)
 
the consummation of a plan of complete liquidation or dissolution of the
Company.

 
“Charter” shall mean the Certificate of Incorporation of the Company, as it may
be amended from time to time.
 
“Clearly Credible Tender Offer” shall mean any bona fide offer, tender offer or
exchange offer that is subject to Section 14 of the Exchange Act, other than any
such offer with respect to which (i) the Board is advised in writing by outside
counsel of recognized standing that the consummation of such offer would be in
violation of applicable law, or (ii) the party making such offer has not
obtained as of the date of the commencement of such offer definitive commitment
letters from reputable financial institutions in customary form with respect to
the financing of such offer.
 
“Commission” shall mean the United States Securities and Exchange Commission.
 
“Conversion” shall mean the conversion of shares of Series D Preferred Stock
into shares of Common Stock pursuant to the Charter.
 
“Director” shall mean any member of the Board of Directors of the Company in
office at the applicable time, as elected in accordance with the provisions of
the By-laws of the Company.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



3



--------------------------------------------------------------------------------

“Independent Director” shall mean any person who is not a Shareholder Nominee
and is independent of and otherwise unaffiliated with any member of the
Shareholder Group, and who is not a director, officer, employee, consultant or
advisor (financial, legal or other) of any member of the Shareholder Group and
has not served in any such capacity in the previous three (3) years.
 
“Market Price” for a Security of the Company shall mean the average of the
closing prices for such Security for the twenty (20) Trading Days immediately
prior to the date on which the Market Price is being determined; provided,
however, that in the event that the current per share market price of such
security is determined during a period following the announcement by the Company
of (a) a dividend or distribution on such security payable in shares of such
security or securities convertible into such shares, or (b) any subdivision,
combination or reclassification of such security and prior to the expiration of
20 Trading Days after the ex-dividend date for such dividend or distribution, or
the record date for such subdivision, combination or reclassification, then, and
in each such case, the current per share market price shall be appropriately
adjusted to take into account ex-dividend trading or the effects of such
subdivision, combination or reclassification. The closing price for each day
shall be the last sale price, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the NYSE or,
if such security is not listed or admitted to trading on the NYSE, as reported
in the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which such
security is listed or admitted to trading or, if such security is not listed or
admitted to trading on any national securities exchange, the last quoted price
or, if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System or such other system then in use, or,
if on any such date such security is not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such security selected by a majority of the
Board or, if on any such date no market maker is making a market in such
security, the fair value as determined in good faith by a majority of the Board
based upon the opinion of an independent investment banking firm of recognized
standing.
 
“NYSE” shall mean the New York Stock Exchange.
 
“Person” shall mean any individual, partnership, joint venture, corporation,
trust, unincorporated organization, government or department or agency of a
government.
 
“Rights” shall have the meaning given in the Rights Agreement.
 
“Rights Agreement” means the Amended and Restated Rights Agreement, in the form
attached to the Transaction Agreement as Exhibit B.
 
“Securities” shall mean any securities of the Company.
 
“Shareholder Affiliate” shall mean any Affiliate of the Shareholder.



4



--------------------------------------------------------------------------------

“Shareholder Group” shall mean Parent, the Shareholder, any Shareholder
Affiliate and any Person with whom any Shareholder or any Affiliate of any
Shareholder is part of a 13D Group.
 
“Subject Securities” shall mean shares of Series D Preferred Stock and/or shares
of Common Stock.
 
“Trading Day”, with respect to a Security, shall mean a day on which the
principal national securities exchange on which such Security is listed or
admitted to trading is open for the transaction of business or, if such security
is not listed or admitted to trading on any national securities exchange, any
day other than a Saturday, Sunday or a day on which banking institutions in the
City of New York are authorized or obligated to close.
 
“Transfer” shall mean any sale, transfer, pledge, encumbrance or other
disposition to any Person (such Person, a “Transferee”), and to “Transfer” shall
mean to sell, transfer, pledge, encumber or otherwise dispose of to any Person.
 
Section 1.2.    Other Defined Terms.  The following terms shall have the
meanings defined for such terms in the sections set forth below:
 
Term

--------------------------------------------------------------------------------

  
Section

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Agreement
  
Preamble
 
Buy-Back Offer
  
4.4(a)
 
Common Stock
  
Recitals
 
Company
  
Preamble
 
Company Repurchase Notice
  
4.4(b)
 
Control Share Acquisition Statute
  
5.3(c)
 
Conversion Threshold
  
4.7
 
Exchange
  
Recitals
 
Initial Shareholder Nominee
  
5.1(b)
 
Initial Shareholder Nominee Notice
  
5.1(b)
 
Offering
  
Recitals
 
Parent
  
Preamble
 
Prior Shareholder Agreement
  
Recitals
 
Registration Rights Agreement
  
Recitals
 
Repurchase
  
4.4(a)
 
Series A Preferred Stock
  
Recitals
 
Series A Repurchase
  
Recitals
 
Series D Preferred Stock
  
Recitals
 
Shareholder
  
Preamble
 
Shareholder Nominee
  
5.1(c)
 
Successor Shareholder Nominee
  
5.1(c)
 
Transaction Agreement
  
Recitals
 



5



--------------------------------------------------------------------------------

 
ARTICLE II
 
TERMINATION OF PRIOR SHAREHOLDER AGREEMENT; EFFECTIVENESS
 
Section 2.1.    Termination.  The Company and Parent agree that, effective
immediately upon the consummation of the Series A Repurchase and the Exchange,
the Prior Shareholder Agreement is hereby terminated and is of no further force
and effect.
 
Section 2.2.    Effectiveness.  This Agreement shall become effective
immediately upon the consummation of the Series A Repurchase and the Exchange
and shall remain in effect until terminated in accordance with Section 6.1.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.    Representations and Warranties of the Company.  The Company
represents and warrants to each of Parent and the Shareholder as of the date
hereof as follows:
 
(a)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Oklahoma and has all
necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.
 
(b)    This Agreement has been duly and validly authorized by the Company and
all necessary and appropriate action has been taken by the Company to execute
and deliver this Agreement and to perform its obligations hereunder.
 
(c)    This Agreement has been duly executed and delivered by the Company and
assuming due authorization and valid execution and delivery by Parent and the
Shareholder, this Agreement is a valid and binding obligation of the Company,
enforceable in accordance with its terms.
 
Section 3.2.    Representations and Warranties of Parent and the
Shareholder.  Each of Parent and the Shareholder represent and warrant to the
Company as of the date hereof as follows:
 
(a)    Each of Parent and the Shareholder has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its state
of incorporation and has all necessary corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder.
 
(b)    This Agreement has been duly and validly authorized by each of Parent and
the Shareholder and all necessary and appropriate action has been taken by each
of Parent and the Shareholder to execute and deliver this Agreement and to
perform its obligations hereunder.



6



--------------------------------------------------------------------------------

(c)    This Agreement has been duly executed and delivered by each of Parent and
the Shareholder and assuming due authorization and valid execution and delivery
by the Company, this Agreement is a valid and binding obligation of each of
Parent and the Shareholder, enforceable in accordance with its terms.
 
(d)    As of the date hereof of this Agreement, the Shareholder Group
Beneficially Owns 4,714,434 shares of Common Stock and 19,946,448 shares of
Series A Preferred Stock and does not Beneficially Own any other Securities or
any other warrant, option or other similar right to acquire Securities other
than as a result of any stock split, stock dividend, reclassification or any
transaction with a similar effect upon the Common Stock or Series A Preferred
Stock.
 
ARTICLE IV
 
SHAREHOLDER AND COMPANY CONDUCT
 
Section 4.1.    Standstill Provision.  Subject to the provisions of this
Agreement, during the term of this Agreement, Parent and the Shareholder each
agree with the Company that, without the prior approval of a majority of the
Board, neither Parent nor the Shareholder will, and Parent and the Shareholder
will cause each Shareholder Affiliate not to, take any of the following actions:
 
(a)    singly or as part of a partnership, limited partnership, syndicate or
other 13D Group, directly or indirectly, acquire, propose to acquire, or
publicly announce or otherwise disclose an intention to propose to acquire, or
offer or agree to acquire, by purchase or otherwise, Beneficial Ownership of any
Securities other than as a result of any stock split, stock dividend,
reclassification or any transaction with a similar effect upon the Common Stock
or Series D Preferred Stock or the conversion of the Series D Preferred Stock;
 
(b)    deposit (either before or after the date of the execution of this
Agreement) any Security in a voting trust or subject any Security to any similar
arrangement or proxy with respect to the voting of such Security;
 
(c)    make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies,” or become a “Participant” in a “solicitation” (as
such terms are used in Regulation 14A under the Exchange Act) to seek to advise
or influence any person to vote against any proposal or director nominee
recommended to the shareholders of the Company or any of its subsidiaries by at
least a majority of the Board;
 
(d)    form, join or in any way participate in a 13D Group with respect to any
Security of the Company or any securities of its subsidiaries;
 
(e)    commence (including by means of proposing or publicly announcing or
otherwise disclosing an intention to propose, solicit, offer, seek to effect or
negotiate) a merger, acquisition or other business combination transaction
relating to the Company;



7



--------------------------------------------------------------------------------

 
(f)    initiate a “proposal,” as such term is used in Rule 14a-8 under the
Exchange Act, “propose,” or otherwise solicit the approval of, one or more
stockholders for a “proposal” or induce or attempt to induce any other person to
initiate a “proposal;”
 
(g)    otherwise act, alone or in concert with others, to seek to control or
influence the management, the Board or policies of the Company; or
 
(h)    take any other action to seek or effect control of the Company other than
in a manner consistent with the terms of this Agreement.
 
This section shall not be deemed to restrict the Shareholder Nominee from
participating as a board member in the direction of the Company.
 
Section 4.2.     Required Reduction of Ownership.  If at any time Parent or the
Shareholder becomes aware that the Shareholder Group has acquired, directly or
indirectly, the Beneficial Ownership of any Securities not permitted by this
Agreement, then Parent or the Shareholder shall, or shall cause the Shareholder
Group to, consistent with the provisions of Section 4.3 of this Agreement,
promptly take all action necessary to Transfer or otherwise cease to
Beneficially Own such additional Securities.
 
Section 4.3.    Restrictions on Transfer.  None of the members of the
Shareholder Group shall directly or indirectly Transfer any Subject Securities
without the prior written consent of the Company, except the following
Transfers:
 
(a)    Transfers of Subject Securities representing upon Transfer less than 5.0%
of the then outstanding Common Stock (assuming the conversion of all shares of
Series D Preferred Stock to be Transferred into shares of Common Stock) to any
Transferee, without prior notice to the Company, so long as such Transferee and
any Affiliate of such Transferee and any such person who is a member of a 13D
Group with such Transferee does not Beneficially Own more than 5.0% of the then
outstanding Common Stock (assuming the conversion of all shares of Series D
Preferred Stock to be Transferred and the conversion of all other Securities
convertible into Common Stock held by such Transferee into shares of Common
Stock) immediately prior to giving effect to each such Transfer.
 
(b)    Transfers of Subject Securities to the public in a bona fide underwritten
offering pursuant to the Registration Rights Agreement upon fifteen (15)
Business Days prior written notice to the Company; provided, however, that
Parent, the Shareholder and the representative or representatives of the
underwriters previously agree in writing with the Company that all reasonable
efforts will be made to achieve a wide distribution of the Subject Securities in
such offering and to ensure that no Transferee in such offering acquires for its
own account Beneficial Ownership of Securities representing upon Transfer 5.0%
or more of the then outstanding Common Stock (assuming the conversion of all
shares of Series D Preferred Stock to be Transferred into shares of Common
Stock).
 
(c)    Transfers of all or part of the Shareholder Group’s Subject Securities
pursuant to a pro rata distribution of Subject Securities among the shareholders
of Parent.



8



--------------------------------------------------------------------------------

 
(d)    Transfers of Subject Securities among members of the Shareholder Group;
provided, however, that any such transferee shall agree with the Company in
writing prior to each such transfer to be bound by the terms of this Agreement
with respect to its Beneficial Ownership of Subject Securities.
 
(e)    If a Clearly Credible Tender Offer for the Company has been commenced and
the Board has determined or resolved to redeem or modify (to render inapplicable
thereto) the Rights or the Rights Agreement (or a substantially similar
agreement) or the Rights or the Rights Agreement (or a substantially similar
agreement) does not, for any other reason, apply to such Clearly Credible Tender
Offer, at the Shareholder’s option, Transfers of Subject Securities by means of
tenders into such Clearly Credible Tender Offer in an amount not exceeding the
percentage (assuming the conversion of all shares of Series D Preferred Stock
into shares of Common Stock) of the Subject Securities of which it is the
Beneficial Owner equal to the highest percentage of the aggregate of all Subject
Securities not Beneficially Owned by any member of the Shareholder Group which
has ever been announced to have been tendered into such Clearly Credible Tender
Offer.
 
Section 4.4.    Buy-Back Options.  (a) During the term of this Agreement, if the
Company purchases Securities from the public, whether by tender offer, open
market purchase or otherwise (a “Repurchase”), the Company shall
contemporaneously with the Repurchase offer to repurchase from the Shareholder
on the same terms and conditions, including price, as in the Repurchase, a
percentage (assuming the conversion of all shares of Series D Preferred Stock
into shares of Common Stock) of those Securities Beneficially Owned by the
Shareholder equal to the percentage (assuming the conversion of all shares of
Series D Preferred Stock into shares of Common Stock) of Securities to be
Repurchased from the Beneficial Owners of Securities other than the Shareholder
or any Shareholder Affiliate (the “Buy-Back Offer”). The Shareholder may accept
such Buy-Back Offer in its sole discretion.
 
(b)    The Company shall provide notice to the Shareholder of its intention to
engage in a Repurchase not less than ten (10) days in advance of the date on
which the Repurchase is to begin (the “Company Repurchase Notice”). The
Shareholder must provide notice to the Company within ten (10) days of receipt
of the Company Repurchase Notice of whether the Shareholder intends to accept
the Buy-Back Offer.
 
Section 4.5.    Charter and By-laws.  During the term of this Agreement the
Company shall not amend, alter or repeal, or propose the amendment, alteration
or repeal of, any provision of the Charter or the By-laws in any manner which is
inconsistent with the terms of this Agreement and which adversely affects the
rights of the Shareholder Group under the terms of this Agreement. If at any
time during the term of this Agreement the provisions of this Agreement shall
conflict with the provisions of the Charter and the By-laws, the provisions of
this Agreement shall be controlling.
 
Section 4.6.    Rights Agreement.  During the term of this Agreement, the
Company hereby agrees not to amend any provision of the Rights Agreement in any
manner which is inconsistent with the terms of this Agreement or the Transaction
Agreement and which adversely affects the rights of the Shareholder Group under
the terms of this Agreement.



9



--------------------------------------------------------------------------------

 
Section 4.7.    Agreement Not to Convert.  During the term of this Agreement
each of Parent and the Shareholder agree that it shall not, and shall cause each
Shareholder Affiliate not to, Convert any shares of Series D Preferred Stock
Beneficially Owned by the Shareholder or any Affiliate into shares of Common
Stock unless (x) the aggregate of the regular cash dividends for the fiscal year
immediately prior to such Conversion which would have been payable with respect
to all the shares of Common Stock issuable upon Conversion of one share of
Series D Preferred Stock is greater than $0.925 (the “Conversion Threshold”) and
(y) such conversion would not have a material adverse effect on the exemptions
from the 1935 Act of the Company or any of its subsidiaries or of Parent, the
Shareholder or any Shareholder Affiliate. Special or extraordinary dividends
shall not be taken into account in determining whether the Conversion Threshold
has been met. Notwithstanding anything contained in this Section 4.7 to the
contrary, the Shareholder may convert shares of Series D Preferred Stock into
shares of Common Stock in connection with, and immediately prior to, a Transfer
pursuant to subsections (a)-(c) and (e) of Section 4.3.
 
Section 4.8.    Taxes Upon Conversion or Exchange.  The Company hereby agrees to
pay any and all stock transfer and documentary stamp taxes that may be payable
in respect of any issuance or delivery of (i) any shares of Series D Preferred
Stock, (ii) any shares of Common Stock issued in a Conversion of shares of
Series D Preferred Stock, or (iii) any exchange of shares of Common Stock for
shares of Series D Preferred Stock, or certificates or instruments evidencing
any of such shares or securities. The Company shall not, however, be required to
pay any such tax which may be payable in respect of any transfer involved in the
issuance or delivery of shares of Common Stock in a Conversion of shares of
Series D Preferred Stock in a name other than that in which the shares of such
Series D Preferred Stock were registered.
 
Section 4.9.    Prohibition on Senior Securities.  During the term of this
Agreement, the Company hereby agrees that it shall not create, authorize or
reclassify any authorized stock of the Company into (x) any class or series of
the Company’s capital stock ranking equal or prior to the Series D Preferred
Stock as to dividends or as to distributions of assets upon liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary, or
(y) any class or series of the Company’s capital stock entitled to vote
separately as a class on any matter whatsoever, other than an amendment to the
Charter which would have the effect of modifying the voting powers,
designations, preferences, rights and qualifications, limitations or
restrictions of such class or series so as to affect the holders thereof
adversely, or (z) any security convertible into shares of any class or series
described in (x) or (y) above.
 
ARTICLE V
 
BOARD REPRESENTATION AND VOTING
 
Section 5.1.    Directors Designated by the Shareholder.  (a) Subsequent to the
Exchange, the Board shall, if requested by the Shareholder, appoint as a
Director the Initial Shareholder Nominee who has been designated by the
Shareholder in writing. The Initial Shareholder Nominee shall be placed in the
class of Directors next standing for election. In the event of a vacancy caused
by the disqualification, removal, resignation or other cessation of service of
the Initial Shareholder Nominee from the Board, the Board shall, if requested by
the



10



--------------------------------------------------------------------------------

 
Shareholder, elect as a Director (to serve until the Company’s immediately
succeeding annual meeting of shareholders) a new Initial Shareholder Nominee who
has been designated by the Shareholder in an additional Initial Shareholder
Nominee Notice that has been provided to the Company at least seven (7) days
prior to the date of a regular meeting of the Board.
 
(b)    The Shareholder shall provide notice to the Company (the “Initial
Shareholder Nominee Notice”) as required by Section 5.1(a) above, which notice
shall contain the following information: (i) the name of the person it has
designated to become a Director (the “Initial Shareholder Nominee”), and (ii)
all information required by Regulation 14A and Schedule 14A under the Exchange
Act with respect to such Initial Shareholder Nominee.
 
(c)    During the term of this Agreement, the Shareholder shall provide notice
to the Company in writing sixty (60) days prior to each meeting of the Company’s
shareholders at which the class of Directors that includes the Initial
Shareholder Nominee is to stand for re-election indicating (i) the name of the
person it has designated to become Director (the “Successor Shareholder Nominee”
and together with Initial Shareholder Nominee, each a “Shareholder Nominee”) and
(ii) all information required by Regulation 14A and Schedule 14A under the
Exchange Act with respect to such Successor Shareholder Nominee.
 
(d)    The Shareholder shall consult with the Company in connection with the
identity of any proposed Shareholder Nominee. In the event the Company is
advised in writing by its outside counsel that a proposed Shareholder Nominee
would not be qualified under the Company’s Charter or By-laws or any applicable
statutory or regulatory standards to serve as a Director, or if the Company
otherwise reasonably objects to the proposed Shareholder Nominee, including
without limitation because such Shareholder Nominee either (i) is a director or
officer of a direct competitor of the Company or (ii) has engaged in any adverse
conduct that would require disclosure under Item 7 of Schedule 14A promulgated
under the Exchange Act, the Shareholder agrees to withdraw such proposed
Shareholder Nominee and nominate a replacement therefor (which replacement would
be subject to the requirements of this Section 5.1(d)). Any such objection by
the Company must be made no later than one (1) month after the Shareholder first
informs the Company of the identity of the proposed Initial Shareholder Nominee;
provided, however, that the Company shall in all cases notify the Shareholder of
any such objection sufficiently in advance of the date on which proxy materials
are mailed by the Company in connection with such election of directors to
enable the Shareholder to propose an alternate Shareholder Nominee pursuant to
and in accordance with the terms of this Agreement.
 
(e)    During the term of this Agreement the Company agrees to include each
Shareholder Nominee to be added to or retained on the Board pursuant to this
Agreement in the slate of nominees recommended by the Board to the Company’s
shareholders for election as Directors and shall use its best efforts to cause
the election or reelection of each such Shareholder Nominee to the Board,
including soliciting proxies in favor of the election of such persons.
 
Section 5.2.    Resignation of Shareholder Nominee.  Unless otherwise agreed by
the Company, the Shareholder shall cause the Shareholder Nominee then serving on
the Board to offer his resignation from the Board immediately upon the
termination of this Agreement pursuant to and in accordance with Section 6.1
hereof.



11



--------------------------------------------------------------------------------

Section 5.3.    Voting.  During the term of this Agreement, Parent and the
Shareholder agree that:
 
(a)    The Shareholder shall, and shall cause each Shareholder Affiliate to, be
present, in person or by proxy, at all meetings of shareholders of the Company
so that all Securities having voting rights which are Beneficially Owned by the
Shareholder and the Shareholder Affiliates may be counted for the purpose of
determining the presence of a quorum at such meetings.
 
(b)    (i) With respect to the election of Directors, the Shareholder shall, and
shall cause each Shareholder Affiliate to, vote all Securities Beneficially
Owned by the Shareholder and any Shareholder Affiliate in favor of the election
of all candidates for Director nominated by the Company’s Board (including the
Shareholder Nominee) and (ii) with respect to any proposal initiated by a
shareholder of the Company relating to the redemption of the rights issued
pursuant to the Rights Agreement or any modification of the Rights Agreement
(other than nonbinding precatory resolutions with respect to which subsection
(c) hereof shall apply), the Shareholder shall, and shall cause each member of
the Shareholder Group to, vote all Securities Beneficially Owned by the
Shareholder or any member of the Shareholder Group in accordance with the
recommendation of the Board.
 
(c)    With respect to any proposed amendment to the Charter or By-laws which
would reasonably have the effect of modifying in any way Section 1, Article
Twelfth of the Amended Certificate of Incorporation of the Company dated January
15, 1998, electing that Sections 1145 through 1155 of Title 18 of the Oklahoma
General Corporation Law (the “Control Share Acquisition Statute”) shall not
apply to the Company, or would reasonably cause the Company to become subject to
(a) the Control Share Acquisition Statute or (b) any other provisions which are
substantially similar to the Control Share Acquisition Statute, the Shareholder
Group shall have the right to abstain or vote against such amendment.
 
(d)    During the term of this Agreement, (i) the Shareholder and each member of
the Shareholder Group may vote in their sole discretion those shares of Common
Stock held by them from time to time that were not acquired as a result of the
Conversion of shares of Series D Preferred Stock or otherwise in breach of this
Agreement, and (ii) the Shareholder shall, and shall cause each member of the
Shareholder Group to, vote all other Securities Beneficially Owned by them that
are entitled to vote on such matter in the same proportion (based on total
votes) as all Securities voted on any such other matter are voted by the
shareholders of the Company other than the Shareholder or any member of the
Shareholder Group; provided, however, that the Shareholder and any member of the
Shareholder Group may vote any or all of the Securities Beneficially Owned by
them in their sole discretion with respect to a vote of the Company’s
shareholders on any transaction or series of transactions which would, if
consummated, constitute a Change in Control of the Company.
 
(e)    At all times the Shareholder Group may exercise in its sole discretion
such voting rights as the Series D Preferred Stock may have from time to time
pursuant to the Charter and with respect to an amendment to the Charter which
would have the effect of modifying the voting powers, designations, preferences,
rights and qualifications, limitations or restrictions of such class or series
so as to affect the holders thereof adversely.



12



--------------------------------------------------------------------------------

ARTICLE VI
 
TERMINATION
 
Section 6.1.    Termination.  Unless otherwise agreed in writing by the
Shareholder, this Agreement shall terminate upon the earliest to occur of the
following:
 
(a)    The Company’s failure to pay the stated quarterly dividend on the Series
D Preferred Stock in any five (5) quarters during the term of this Agreement.
 
(b)    The Shareholder Group’s Beneficial Ownership of Subject Securities
(assuming conversion of the Series D Preferred Stock into Common Stock) falling
below 10.0% at any time; provided that, if termination occurs pursuant to this
clause (b), the provisions of Section 4.1 shall survive until November 26, 2012.
 
(c)    The material breach of this Agreement or the Transaction Agreement by the
Company, provided that the Company has not cured the breach within thirty (30)
days after receiving notice of such breach, or if cure within such time is not
possible, the Company has not made reasonable efforts to cure such breach,
provided, further that in no event shall such cure period extend longer than
ninety (90) days from the date of first notice of such breach.
 
(d)    Mutual written agreement of the Company, on the one hand, and Parent and
the Shareholder, on the other hand, at any time to terminate this Agreement,
which termination shall occur at a time to be fixed in such mutual agreement.
 
(e)    The entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Company in an involuntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under any applicable Federal or State law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of the Company’s
property, or ordering the winding up or liquidation of the Company’s affairs;
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of sixty (60) consecutive
days.
 
(f)    The commencement by the Company of a voluntary case or proceeding under
any applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against the Company, or the filing by the Company of a petition or
answer or consent seeking reorganization or relief under any applicable Federal
or State law, or the consent by the Company to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of the Company’s property, or the making by the Company of



13



--------------------------------------------------------------------------------

an assignment for the benefit of creditors, or the admission by the Company in
writing of the Company’s inability to pay its debts generally as they become
due, or the taking of corporate action by the Company in furtherance of any such
action.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1.    Compliance With Law.  Notwithstanding anything to the contrary
in this Agreement, no Transfer of Securities shall be deemed to be required or
permitted pursuant to this Agreement if such Transfer would (a) result in an
adverse effect on the exemptions from the Public Utility Holding Company Act of
1935, as amended, (the “1935 Act”) of Parent, the Shareholder or any Shareholder
Affiliate or the Company or any subsidiary of the Company, or (b) require
regulatory approvals which, individually or in the aggregate with respect to
such Transfer, would have a material adverse impact on the Company or any of its
subsidiaries or Parent or the Shareholder or any Shareholder Affiliate.
 
Section 7.2.    Regulatory Matters.  Following the occurrence of any change in
any law, rule, regulation or issuance of any order or interpretation by an
administrative, regulatory or judicial body, if the Company believes that the
Shareholder’s regulatory status as modified by such change or issuance would (a)
result in an adverse impact on the exemptions from the 1935 Act of the Company
or any of its subsidiaries, or (b) require regulatory approvals which,
individually or in the aggregate, would have a material adverse impact on the
Company or any of its subsidiaries, then the Company shall have an immediate
right to purchase, upon thirty (30) days’ written notice, all, or such lesser
portion as the Company may determine will nullify such unreasonable restriction,
of the Securities Beneficially Owned by the Shareholder Group at a price per
share (assuming conversion of all shares of Series D Preferred Stock into Common
Stock) equal to the Market Price for the Common Stock on the date that such
notice is delivered to the Shareholder; provided that the Shareholder may
Transfer all, or such lesser portion as the Company may determine will nullify
such unreasonable restriction, of the Securities Beneficially Owned by the
Shareholder Group as permitted by Section 4.3 hereof and in compliance with
Section 7.1 hereof prior to the expiration of such 30-day period.
 
Section 7.3.    Injunctive Relief.  Each party hereto acknowledges that it would
be impossible to determine the amount of damages that would result from any
breach of any of the provisions of this Agreement and that the remedy at law for
any breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that each other party shall, in addition to
any other rights or remedies which it may have, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions. In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against him
or it, without the necessity of posting bond or other security against him or
it, and consents to the entry of injunctive relief against him or it enjoining
or restraining any breach or threatened breach of such provisions of this
Agreement.



14



--------------------------------------------------------------------------------

Section 7.4.    Successors and Assigns.  This Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the Company, on the
one hand, and by Parent and the Shareholder, on the other hand, and their
respective successors and permitted assigns, and no such term or provision is
for the benefit of, or intended to create any obligations to, any other Person.
Notwithstanding the foregoing, a purchaser of Subject Securities transferred as
permitted by subsections (a)-(c) and (e) of Section 4.3 of this Agreement shall
not be a successor or assign of Parent or Shareholder within the meaning of
Section 7.4.
 
Section 7.5.    Amendments; Waiver.  (a)  This Agreement may be amended only by
an agreement in writing executed by the parties hereto. Any approval of an
amendment of this Agreement upon the part of the Company shall require the
approval of a majority of the Independent Directors at a duly convened meeting
thereof or all of the Company’s directors by written consent thereto.
 
(b)    Either party may waive in whole or in part any benefit or right provided
to it under this Agreement, such waiver being effective only if contained in a
writing executed by the waiving party. No failure by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon breach thereof
shall constitute a waiver of any such breach or of any other covenant, duty,
agreement or condition, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter. Any waiver of any benefit or right provided to the
Company under this Agreement shall require the approval of a majority of the
Board and a majority of the Independent Directors at a duly convened meeting
thereof or all of the Company’s directors by written consent thereto.
 
Section 7.6.    Notices.  Except as otherwise provided in this Agreement, all
notices, requests, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand, when delivered personally or by courier, three days after being
deposited in the mail (registered or certified mail, postage prepaid, return
receipt requested), or when received by facsimile transmission if promptly
confirmed by one of the foregoing means, as follows:
 
If to the Company:
 
ONEOK, Inc.
100 W. Fifth Street
Tulsa, Oklahoma
Attention:  Chief Executive Officer
Fax: (918) 588-7961
 
with a copy to:
 
ONEOK, Inc.
100 W. Fifth Street
Tulsa, Oklahoma
Attention: General Counsel
Fax: (918) 588-7971



15



--------------------------------------------------------------------------------

If to the Shareholder:
 
Westar Industries, Inc.
818 Kansas Avenue
Topeka, Kansas 66612
Attention: President
Fax: (785) 575-8061
 
with a copy to:
 
Westar Industries, Inc.
818 Kansas Avenue
Topeka, Kansas 66612
Attention: Corporate Secretary
Fax: (785) 575-1936
 
If to Parent:
 
Westar Energy, Inc.
818 Kansas Avenue
Topeka, Kansas 66612
Attention: President
Fax: (785) 575-8061
 
with a copy to:
 
Westar Energy, Inc.
818 Kansas Avenue
Topeka, Kansas 66612
Attention: Corporate Secretary
Fax: (785) 575-1936
 
or to such other address or facsimile number as either party may, from time to
time, designate in a written notice given in a like manner.
 
Section 7.7.    APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF OKLAHOMA WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
Section 7.8.    Headings.  The descriptive headings of the several sections in
this Agreement are for convenience only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect in any way the meaning or
interpretation of this Agreement.
 
Section 7.9.    Integration.  This Agreement and the other writings referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. There are no



16



--------------------------------------------------------------------------------

restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to its subject matter other than those expressly set
forth or referred to herein.
 
Section 7.10.    Severability.  If any term or provision of this Agreement or
any application thereof shall be declared or held invalid, illegal or
unenforceable, in whole or in part, whether generally or in any particular
jurisdiction, such provision shall be deemed amended to the extent, but only to
the extent, necessary to cure such invalidity, illegality or unenforceability,
and the validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.
 
Section 7.11.    Consent to Jurisdiction.  In connection with any suit, claim,
action or proceeding arising out of this Agreement, Parent, the Shareholder and
the Company each hereby consent to the in personam jurisdiction of the United
States federal courts and state courts located in Tulsa, Oklahoma; Parent, the
Shareholder and the Company each agree that service in the manner set forth in
Section 7.6 hereof shall be valid and sufficient for all purposes; and Parent,
the Shareholder and the Company each agree to, and irrevocably waive any
objection based on forum non conveniens or venue, appear in any United States
federal court state court located in Tulsa, Oklahoma.
 
Section 7.12.    Counterparts.  This Agreement may be executed by the parties
hereto in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.



17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and the Shareholder have caused this
Agreement to be duly executed by their respective authorized officers as of the
date set forth at the head of this Agreement.
 
ONEOK, INC.
By:
 
/s/    David L. Kyle

--------------------------------------------------------------------------------

   
Name:  David L. Kyle
Title:  Chairman, President and Chief Executive
           Officer

 
WESTAR ENERGY, INC.
By:
 
/s/    James S. Haines, Jr.

--------------------------------------------------------------------------------

   
Name:  James S. Haines, Jr.
Title:  President and Chief Executive Officer

 
WESTAR INDUSTRIES, INC.
By:
 
/s/    James S. Haines, Jr.

--------------------------------------------------------------------------------

   
Name:
Title:



18